UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-8703 Dreyfus High Yield Strategies Fund (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrants telephone number, including area code: (212) 922-6000 Date of fiscal year end: 03/31 Date of reporting period: 03/31/2010 FORM N-CSR Item 1. Reports to Stockholders. Dreyfus High Yield Strategies Fund Protecting Your Privacy Our Pledge to You THE FUND IS COMMITTED TO YOUR PRIVACY. On this page, you will find the Funds policies and practices for collecting, disclosing, and safeguarding nonpublic personal information, which may include financial or other customer information.These policies apply to individuals who purchase Fund shares for personal, family, or household purposes, or have done so in the past. This notification replaces all previous statements of the Funds consumer privacy policy, and may be amended at any time. Well keep you informed of changes as required by law. YOUR ACCOUNT IS PROVIDED IN A SECURE ENVIRONMENT. The Fund maintains physical, electronic and procedural safeguards that comply with federal regulations to guard nonpublic personal information. The Funds agents and service providers have limited access to customer information based on their role in servicing your account. THE FUND COLLECTS INFORMATION IN ORDER TO SERVICE AND ADMINISTER YOUR ACCOUNT. The Fund collects a variety of nonpublic personal information, which may include: Information we receive from you, such as your name, address, and social security number. Information about your transactions with us, such as the purchase or sale of Fund shares. Information we receive from agents and service providers, such as proxy voting information. THE FUND DOES NOT SHARE NONPUBLIC PERSONAL INFORMATION WITH ANYONE, EXCEPT AS PERMITTED BY LAW. Thank you for this opportunity to serve you. The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views. These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Selected Information 7 Statement of Investments 17 Statement of Assets and Liabilities 18 Statement of Operations 19 Statement of Cash Flows 20 Statement of Changes in Net Assets 21 Financial Highlights 22 Notes to Financial Statements 34 Report of Independent Registered Public Accounting Firm 35 Important Tax Information 35 Proxy Results 36 Supplemental Information 37 Information About the Review and Approval of the Funds Management Agreement 42 Dividend Reinvestment Plan 47 Board Members Information 49 Officers of the Fund 53 Officers and Trustees FOR MORE INFORMATION Back Cover The Fund Dreyfus High Yield Strategies Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus High Yield Strategies Fund, covering the 12-month period from April 1, 2009, through March 31, 2010. Fixed-income markets began the reporting period in the midst of a broad-based rebound in security prices, as global credit markets showed improvements and a global economic recovery gained momentum. The risk trade, in which assets are shifted from conservative to more aggressive investments to take advantage of improving market conditions, profited the most in this more constructive environment. Consequently, the high yield and emerging market sovereign bond markets were among the fixed-income market leaders, while nominal U.S. Treasury securities and other traditional havens for credit safety continued to lag on a relative performance basis. We believe investors probably will need to be more selective in 2010 as the risk trade runs its course.That being stated, we believe current spreads in the fixed-income market remain somewhat favorable when compared with historical levels. Of course, market conditions change regularly, so we urge you to talk with your financial advisor. They can help you navigate through the current market environment and recommend appropriate ways to seek potential opportunities, while maintaining your long-term goals within the appropriate level of risk youre willing to accept. For information about how the fund performed during the reporting period, as well as market perspectives, we have provided a Discussion of Fund Performance. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation April 15, 2010 2 DISCUSSION OF FUND PERFORMANCE For the period of April 1, 2009, through March 31, 2010, as provided by Karen Bater, Portfolio Manager Fund and Market Performance Overview For the 12-month period ended March 31, 2010, Dreyfus High Yield Strategies Fund achieved a total return of 56.90% (on a net asset value basis) and produced aggregate income dividends of $0.385per share. 1 In comparison, the BofA Merrill Lynch U.S. High Yield Master II Constrained Index (the Index), the funds benchmark, achieved a total return of 56.95% for the same period. 2 The high yield market ranked as one of the stronger sectors of the fixed-income market over the reporting period overall, as investors flocked to securities that had fallen to low valuations during the 2008 recession and financial crisis.The fund produced a return that was in line with that of its benchmark, which we attribute in part to our relatively cautious portfolio selection criteria. The Funds Investment Approach The fund primarily seeks high current income. The fund also seeks capital growth as a secondary objective, to the extent consistent with its objective of seeking high current income.The fund invests primarily in fixed-income securities of below investment-grade credit quality. Issuers of below investment-grade securities may include companies in early stages of development and companies with a highly leveraged financial structure. To compensate investors for taking on greater risk, such companies typically must offer higher yields than those offered by more established or conservatively financed companies. Economic Recovery Fueled a Sustained Market Rally The reporting period began in the immediate wake of a global financial crisis and severe recession, as the Federal Reserve Board already had pumped liquidity into the banking system and maintained an aggressive monetary policy.These remedial efforts helped bolster investor sentiment, sparking rallies in the financial markets that began just weeks before the start of the reporting period. The rally in its early stages was especially The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) robust among riskier assets, including stocks and high yield bonds. As a result,yield differences along the high yield bond markets maturity range narrowed from historically wide levels.
